         Case 2:18-cv-00850-JB-JFR Document 39 Filed 01/07/21 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO


 CARLOS HASAN HICKS,                            §
                                                §
                      Plaintiff,                §
                                                §
 v.                                             § No. 2:18-cv-0850 JB/JFR
                                                §
 FNU LNU, STATE OF NEW MEXICO                   §
 DISTRICT ATTORNEY’S OFFICE,                    §
 OTERO COUNTY PRISON FACILITY,                  §
 OTERO COUNTY DETENTION                         §
 CENTER, ALAMOGORDO POLICE                      §
 DEPARTMENT, ALAMOGORDO                         §
 PUBLIC DEFENDER’S OFFICE and                   §
 BOARD OF COUNTY                                §
 COMMISSIONERS OF THE COUNTY                    §
 OF OTERO,                                      §
                                                §
                    Defendants.                 §

 NOTICE OF COMPLIANCE WITH COURT’S ORDER DATED DECEMBER 18, 2020

         Defendants Board of County Commissioners of the County of Otero and Carolyn Barela,

collectively referred to as “County Defendants”), hereby notify the Court that County Defendants

complied with the Court’s Order dated December 18, 2020, and produced documents to Plaintiff

on December 31, 2020, labeled OTERO COUNTY 000001-001477. The production included

Plaintiff’s records from when he was detained at the Otero County Detention Center, and the Otero

County Prison Facility, among other records in the possession of County Defendants.

         As per the Court’s Order, Plaintiff shall file a Second Amended Complaint within fourteen

(14) days after the December 31, 2020 production.




Notice of Compliance.pdf.docx
         Case 2:18-cv-00850-JB-JFR Document 39 Filed 01/07/21 Page 2 of 2




                                              Respectfully submitted,

                                              KEMP SMITH LLP
                                              P.O. Box 2800
                                              El Paso, Texas 79999-2800
                                              915-533-4424
                                              915-546-5360 (Fax)


                                              By:
                                                    Richard Bonner
                                                    Richard.Bonner@kempsmith.com
                                                     Attorney for Defendants Board of County
                                                     Commissioners of the County of Otero, and
                                                     Defendant Carolyn Barela


                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 7th day of January, 2021, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

 James C. Ellis                                 Christina Muscarella Gooch, Esq.
 ELLIS & ESTES                                  SUTIN, THAYER & BROWNE
 3949 Corrales Rd. Suite 230                    P.O. BOX 1945
 Corrales, NM 87048                             Albuquerque, NM 87103
 James@EllisEstes.com                           tmg@sutinfirm.com
                                                Attorney for Defendant Martinez
 Attorneys for Plaintiff



                                              By:
                                                    Richard Bonner




Notice of Compliance.pdf.docx
